Citation Nr: 0702095	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  98-20 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




REMAND

The veteran served periods of active duty in the United 
States Marine Corps from February 1967 to February 1987.  The 
veteran died in May 1997.  The appellant is his surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The appellant claims that the veteran's death was caused 
either by inservice exposure to herbicides or by inservice 
exposure to asbestos.  In April 2006, the Court of Appeals 
for Veterans Claims remanded this appeal for a medical 
opinion about the cause of the veteran's death, on the basis 
the M21-1, Part VI, para. 7.21 lists "gastrointestinal . . . 
cancer" among the illnesses for which persons with asbestos 
exposure have an increased incidence.  In fact, both M21-1, 
Part VI, para. 7.21 and M21-1R, IV.ii.2.C.9 list cancers of 
the "gastrointestinal tract," i.e., the stomach and 
intestines in continuity, Dorland's Illustrated Medical 
Dictionary 1383 (26th ed. 1981), among such illnesses.  As 
noted in the Joint Motion granted by the Court, a pathology 
report noted that the liver was the primary site of the 
veteran's malignancy.

Before the opinion required by the Court is sought, however, 
further development of the record would be helpful.  

The veteran indicated on his June 1983 Asbestosis Medical 
Surveillance Program questionnaire that among other things, 
he had removed asbestos insulation aboard ships from 
July 1981 to December 1981.  He also marked his 1984 
questionnaire that he was "uncertain" whether he had been 
exposed to asbestos before service.  The claims file contains 
no information about asbestos exposure after service.  
Information about the veteran's asbestos exposure before, 
during, and after service should be developed.  

In addition, the claims folder contains no evidence of 
medical treatment following the veteran's retirement from 
service.  In particular, there are no hospital records from 
the veteran's terminal illness, except for the autopsy 
report.  Nor are there treatment records leading up to the 
veteran's admission to the hospital.  It would be helpful to 
obtain his treatment records since retirement from service.  

After the Board's December 2004 decision, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), held that, as the degree 
of disability and effective date of the disability are part 
of a claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim.  No notice about the effective date of service 
connection has been provided to the appellant.  Moreover, the 
appellant has not been explicitly advised that she can submit 
to the RO any evidence in the appellant's possession that 
pertains to the claim.  38 C.F.R. § 3.159(c)(b) (2006).  

After notice has been sent to the appellant and any 
additional evidence is obtained, a medical opinion should be 
obtained to determine whether the cause of the veteran's 
death is related to the claimed asbestos exposure during 
service or the various gastro-intestinal disorders treated 
during service.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center, Washington, D.C., for the following 
action:

1.  Provide the appellant with notice that 
complies with 38 C.F.R. § 3.159(b) and 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  Assist the appellant in obtaining 
medical treatment evidence from VA 
facilities and from the private providers 
for whom the appellant supplies medical 
waivers.  Associate any evidence obtained 
with the claims folder.  

3.  Develop the record with respect to the 
veteran's claimed exposure to asbestos 
during service, and any asbestos exposure 
before or after service.

4.  After the evidence related to medical 
treatment and asbestos exposure is 
associated with the claims file, obtain a 
medical opinion of whether the veteran's 
death was the result of his asbestos 
exposure during service. The claims file 
must be made available to the medical 
professional and the medical opinion 
should indicate that it was reviewed.  

An opinion should be offered with complete 
rationale as to whether it is less likely, 
as likely, or more likely than not, that 
the claimed exposure to asbestos caused, 
contributed to, or in any way accelerated, 
the death-causing conditions.  As listed 
on the veteran's death certificate, the 
immediate cause of death was cardio-
pulmonary arrest with an antecedent cause 
listed as septecemia and an underlying 
cause listed as generalized peritonitis 
secondary ruptured ascending colon 
secondary to complete obstruction by a 
tumor (CA) at the hepatic flexure of the 
colon with metastasis to the liver, 
duodenum, pancreas.  A surgical pathology 
report dated in May 1997 indicates the 
liver as the primary site of malignancy.  
In addition, the opinion should also 
address whether the veteran's death is 
related to the various gastro-intestinal 
disorders treated during service. 

5.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
appellant a supplemental 
statement of the case.  After the 
appellant has been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


